GOVERNMENT OF SIERRA LEONE AFRICAN MINERALS LIMITED

MINING LEASE AGREEMENT

BETWEEN

GOVERNMENT OF THE REPUBLIC OF
SIERRA LEONE

AND

AFRICAN MINERALS LIMITED
GROUP OF COMPANIES

NTE :
E aero .

c VEL FR v
TOWER Mt
we

“BETWEEN

THE GOVERNMENT OF THE REPUBLIC OF SIERRA
LEONE (GOSL)

AND

AFRICAN MINERALS LIMITED -
‘GROUP OF COMPANIES
7

REEMENT BETWEEN THE GOVERNMENT OF THE
SIERRA LEONE AND AFRICAN MINERALS LIMITED
GROUP OF COMPANIES

TABLE OF CONTENTS
ARTICLE SECTION PAGE
PREAMBLE ” 4
RECITALS : 2 4

“1 DEFINTIONS ~ ey ~ —

a, re MINING LICENCE Toe EE,

4 6 =
5 6
6 SURRENDER . 6 ,
7 RIGHTS AND OBLIGATIONS 7
8 “. AMENDMENT OF MINING PROGRAM 7
9 TEMPORARY SUSPENSION 7
10‘ SUSPENSION AND CANCELLATION. -. 8
is SUSPENSION OF PRODUCTION ots 8
12 OCCUPATION OF SURFACE ons
13 WATER AND LAND RIGHTS OL BB ;
~=~ . 14 APP LICATION OF DUTIES AND CHARGES ON IMPORTS. 9 |. Bil i
1s: EMPE@YMENT AND TRAINING = - grants -
16 PROCUREMENT , 10
17 PROTECTION OF THE ENVIRONMENT 40 ane

18 RECORDS REPORTS AND INSPECTION ll

ua

FISCAL REGIME on
COMMUNITY DEVELOPMENT 19
HEALTH AND SAFETY 20
INTERPRETATION AND ARBITRATION 20
FORCE MAJEURE, 2
TERMINATION : 21
GOVERNING LAW : ‘Hg,

GOVERNMENT PROTECTION AND ASSISTANCE 21
GOVERNMENT WARRANTIES r. a
NOTICES 22
SCHEDULES 7 24 :

we

AGREEMEN'

MENT is madé and ent
ERAL RESOURCES, v wr service is ¥" floor Youyi
. Freetown in the Western Area e Republic of Sierra Leone acti
half of the Government of the Republic of Sierra Leone, (hereinafter referred to as ‘
Government’ which expression where the context admits shall include its successors in offi ce)
of the one part AND AFRICAN MINERALS LIMITED, a company registered in Bermuda
that is the parent company of African Minerals (SL) limited, having Subsidiary Companies
registered and operating in Sierra Leone in the names of African Rail and Port Services (SL)
Limited and Tonkolili Iron Ore (SL) Limited companies established under the laws of Sierra
Leone whose registered offices are at 154, Wilkinson Road, Freetown, (hereinafter referred to as
the Parent Company) of the second part and TONKOLILI IRON ORE (SL) LIMITED a wholly
owned subsidiary of AFRICAN MINERALS (SL) LIMITED registered under the Laws of Sierra
~ Leqne“having its registered offices at 154 Wilkinson Road; Freetown aforesaid (hereinafter
referred to as the “LICENSEE”) of the third part (the second and third parties to this Agreement
““o2). are collectively hereinafter referred -to-as the “Company” ‘Wwhich-expression where the context

a admits shall include its successors in in office). _— ca a _

lay of 2010 BETW:

sth o

" WHEREAS; ~~

“1, African Minerals Limited registered in Bermuda has established wholly-owned group of
- companies as subsidiaries operating in Sierra Leone among which are African. Minerals
“(SL) Limited and Tonkolili Iron Ore (SL) Limited;

2. African Minerals Limited conducts business in Sierra Leone through its subsidiary
companies operating in Sierra Leone among which is the Tonkolili Iron Ore (SL) Limited
whose exploration Licence is EXPL/0506.-

African Minerals Limited has conducted vigorous ‘prospecting and exploration programs
under the said licence and has established the existence of a large deposit of iron ore- =:
within the concession area. . 7

wo

4. Having established the existence of this large mineable, Iron Ore deposit the company
applied for a Two Mining Licence under the Mines and Minerals Act 2009, No 12.

5. These applications have ‘been reviewed by the Minerals Advisory Board, which nase
a recommended it to the Minister for approval. - a

Limited date to entéf-into “an astcement | to set Sut lie terms and :
granting ofa Mining Lease toh the deyelopment and mining of this Ore deposit. ~~ - _

be

\
nN
Wry ch
- \
. we

NS TO SITE Ra ATT ar a OTTO ENTREE! IDET BEATE PENCE EET NESW PTL ATED CLG OERY ER MMU AT RU Ma ILENE ONE FORELEG

ARTICLE: 1. DEFINITIONS;

Under this Agreement words and phrases are defined according to the meaning an
° z . = 5
interpretation assigned to them under this article.

a) “Effective Date’ means the date of ratification of this Agreement;

1 -b) “Company’’ means African Minerals Limited and its subsidiaries (Afican Minerals (SL) "
_ ~Limited,-Tonkotili Iron’ Ore (SL) Limited and African ‘Railway and Ports Services (SL)
~ Limited; : 7

and Minerals Act 2009 (Act'No 12 of 2009);

‘The Act’*means the Mines

So “i

d)° “Exploration "has the meaning ascribed to it in section l-of the Act.

) “Mining’’ means any operations for mining iron ore or any other minerals stipul
< - . the Licence; 1 7
f) “Mining Lease Area” as described in Schedule 1 means the area covered by. the two
Mining Licences as set out in Schedule 2A and 2B to this Agreement; :

), “Minister’’ means the Minister responsible for Mineral Resources;

hb) “Prospecting Licence’? means Exclusive Prospecting License issued under the Mines and
Minerals Act 1994 (Act No 5) :

i) “Tonkolili Exploration Licence” means Exploration Licence EXPL NO. 05/06 held by
oe the company as set out in schedule 1 to this Agreement,

a J) “Mining Operations” means any operations for mining iron ore and/or any other minerals

. stipulated ‘under the Mining Licence granted hereunder and shall-be-carried out in

~ accordance with the terms and conditions of this Agreement, whictrsaid operations shall

include but not limited to exploration, extraction, mining, processing, transportation,
stock-piling, shipment-of iron ore and/or other minerals stipulated “under: the mining |
licence’ and the ‘constriction ‘of inffeSiructure and other ties to enhance mining ©
operations. _ ioe eget ate : a -

k) “Mining Licente” means the mining licence granted to Tonkolili Iron Ore (SL) ited
us under this Agreement. Ps i seein eds

J) “Infrastructure Facilities” means all the structural facilities whether permanent. or
temporary used by the company in their daily mining operational activities and shall

ARTICLE: 2. MINING LICENCE

a) In accordance with Sections 79(1) and 108(1) of the Act, Tonkolili Iron Ore (SL) Limited

(hereinafter referred to as ‘the Company”) as the holder of an Exploration Licence over

the Tonkolili iron ore deposit (EXPL 05/06) described in Schedule 1 is hereby granted a

Mining Lease to develop and mine iron ore deposit and any associated minerals in

“.~*" accordance with the two Mining Licences granted hereunder and the approved program

~~. “of mining opéfations ‘and the environmental management program -on terms and
~ conditions stipulated in this Mining Lease green nt.

L “ ARTICLE: 3. TERM ; ;

- The Term of the Mining Licence shall be 25 years from the effective date.

ARTICLE: 4. RENEWAL

‘The Company may at least one year prior to the expiration of the Mining Lease apply to

the Minister for a renewal for a further period of 15 years effective from the date of

expiration of the previous Lease. Upon such application provided the Company has met

all her obligations under the Act and this Agreement, the Company shall be entitled to .-

such renewal upon such fair and equitable terms and conditions as may be agreed upon .
between the parties to this Agreement. .

ARTICLE: 5. TRANSFER . .

Upon application for a transfer of the Mining Licence under Section 119. of the Act, the

aa Company shall be entitled to such transfer of the Mining Licence: granted under this
5 Agreement to a body corporate that is eligible under the ace Provided the "Company has
met all the requirements under the said / Act.

ARTICLE: 6. SURRENDER “ ~

a) The Company may surrender to the Government all or any part or parts of the Mining ~~
Licence at any time during the term of such Licence by notice in writing to the
Government within the period of ninety (90) days. Upon such surrender the area or areas

ne mT ee ne

to the provisions of th

b) Upon the ender, expiration or other termination of the Mining Licence or of any
portion thereof, the Company shall be granted a period of not less than six months, or
such longer period as the Director may specify, immediately following such surrender,
expiration and/or termination in which to remove all or any of its plants, machinery,
equipment or other moveable effects from the areas covered by the Mining Licence or
portion of the Licence surrendered, expired or terminated.

_ ARTICLE: 7. RIGHTS AND OBLIGATIONS ~_ ; =

a) The Company sh all have the exclusive right to explore for iron ore and associated
minerals, ‘develop the mine, and carry out mining opefations aSin the-approved program
-of mining operations and to transport, export and market the ore from the Tonkolili_
Mining Licence-in accordance with Sections 114 and 115 of the Act whether by itself or
any other nominated tepresentative of the company. ~

b) The Company shall have the right to construct and operate within- or outside the
- exploration-and mining area, roads, railway, buildings, plants, structures, living quarters,
‘water supply systems, electric power systems, pipelines, communication systems,
airstrips, storage facilities and other similar accessory works and installations which are
necessary or useful in carrying out its operations under the Agreement. s

ARTICLE: 8. AMENDMENT OF MINING PROGRAM

The Company has the right to amend its program of mining operations and environmental -
management program under Section 113 of the Act. On the discovery of any other
mineral during exploration or mining operations which is of significance, the Company
shall report such discovery to the Director within 30 days in accordance with the Act and
may apply to the Minister within 180 days for the exploration or mining of such.deposit
to be included in the Mining Licence, giving in the application a proposed program of
exploration or mining program. ee

The Director may temporarily suspend mining operations on an emergency basis-~<in
accordance with Section 52(1) of the Act after giving the Rompaqy' a reasonable period to.
remedy the breach and comply with the Act.

~a

ND CANCELLATION

The Minister shall before suspending or cancelling an Exploration or Mining Lic:
under Section 53 of the Act give the Company at least 90 days notice to remedy
breach of the conditions of the Licence provided that with the exception of payments due,
the company is required to make compensation in money to the satisfaction of the
Minister if the breach is subject to compensation.

“ARTICLE: 11. SUSPENSION OF PRODUCTION

In the unlikely event that production has been suspended for 24 months by the Company,

ae in accordance with. Section 118(6) of the Act, the Minister-shall“cancel the Mining

a ~ -Licence provided that rio satisfactory arrahgements are in place to resume ‘production
within a reasonable time: ~ a= ° : _ :

ARTICLE: 12. OCCUPATION OF SURFACE

a) On acquisition of land rights under Sections 34, 35 and 36 as well as resettlement if need
be under Section 38 of the Act, the Company shall have the right to occupy and utilize
the surface land area indicated within the Mining Licence and the infrastructure fatilities
and such parts of the land as may be required for exploration purposes and mining

| operations, accessory works and installations as stipulated under Section 114 of the Act.

‘ b) The Company shall endeavour to pay fair and reasonable compensation depending on a
certified valuation carried out by a Government appointed valuator for any prospective
damage to crops, trees, buildings or works during the course of their mining operations. 7
— The Company shall use it best endeavour to use standard equipment and techniques
during drilling, blasting, open cast excavation to mine iron ore or associated minerals
within the Mining Licence as approved under the program of mining operation. _
> Accordingly it is agreed between the parties that such standard mining equipment and
techniques and the resultant disturbance of the land and property owners in relation to
~ that effect shall not be taken into account or evaluated in the determination of
compensation in respect of damages payable to owners of or lawful occupiérs of the land
and other valuable properties. To minimise such effect _ the compa Ses 1 i
restore all mined out areas in accordance with the Environmental management plan.~
c) The Government shall for claims arising during the-term of the Mining Léase indemnify -
the Company against such claims by owners or occupiers (including. Chiefdom
Councillors) in respect of the Mining Lease area other than claims for compensation ._
made in accordance with provisions of Sections 34 and 35 of the Act.- ot

i
{\

»)

c)

Ss given to
‘ the approval of the }
and Water Resources have the right to use water from any natural w
domestic and or mining operations and return mining spoils to the river or stream
provided that the Company shall not discharge any poisonous or noxious matter not
present in the intake water.

Section 114 of the

The Company shall in accordance with its Environmental Management Plan also cut or

use any tree when necessary for both domestic and or mining purposes provided that it

shall not cut or take any economic tree belonging to land owners without adequat

‘compensation or any trée from a forest reserve without the consent of the Forest Officer

in charge and payment of the requisite fees made.

“The Compatty agrees that if its operations, “inoluding” the éxercise of any rights shall be
deemed by the Director to be likely-to pollute, impair, divert or destroy the normal supply

* of drinkable water “supply of any village, the Company shall provide an altemative safe °

“and adequate drinking water supply to be determined and approved by the Minister of
Health.

ARTICLE: 14. APPLICATION OF DUTIES AND CHARGES ON IMPORTS

2)

b)

"ARTICLE: 15. EMPLOYMENT AND TRAINING -

a)

b)

Subject to the terms of Article 19, for the duration of this Agreement, the GOSL shall

‘exempt the Companies and their nominated contractors from all duties and taxes in

respect of imports of mining machinery, plant and equipment, infrastructure and
consumable mining stores as defined in Schedule 3. Hoe ,

Subject to the terms of Article 19, subcontractors hired by the company shall freely
import into Sierra Leone, use therein and freely export after use, such machinery and
equipment necessary for construction and commissioning of plant and facilities for the

mining operations. P .

The Company or its contractors shall not employ expatriates Where Siena: ‘Leoneans are
equally competent to do or discharge any duty by.virtue of uch appoint ment. This.
applies whether the labour.i is-skilled or “unskilled \ with the exception that any use of child ©
labour for carrying out any of its mining operations shall be prohibited. 7 :

Subject to the foregoing restrictions and to any applicable provisions of the Non- Citizens _
(Registration, Immigration and Expulsion) Act No.14 of 1965), all-persons deemed by_
the Company and/or its contractors to be required for the execution of its work, including
executives, officers, engineers, consultants, technicians, skilled and semi-skilled labour,
shall have the right to enter and reside in Sierra Leone and to depart therefrom.

as multiple er
~ 5

x@ Government agrees that it will

u

70 secur

encourage
of labour.

c) Sierra Leoneans with the requ 1
to consultants, executives, engineers, other professionals, technicians both skilled and
semi skilled will be given preference in all levels of employment.

The Company will train Sierra Leoneans both on the job and externally in accordance

with the Act. Training will be carried out at all levels and will involve courses and
gaining experience overseas. The objective will be the transfer of technology and to

4 gradually replace non executive expatriate staff with qualified and suitable nationals as

>.” they become available. .

ARTICLE: 16. PROCUREMENT em aie 3

“In the acquisition “Of equipment, services an supplies for exploration and mining
operations, the Company shall give preference to equipment, services, supplies and
products produced locally in Sierra Leone if such equipment, services and supplies can be

~ supplied at-prices, quantities, quality, with delivery dates and other commercial terms

“equivalent to or more favourable than those at which such equipment, services and
products can be supplied from outside Sierra Leone.

“ARTICLE: 17. PROTECTION OF THE ENVIRONMENT

a) The Company warrants that it will do its utmost to adhere to the current and future
environmental’ laws and regulations and shall submit an Environmental Impact . -
Assessment and Environmental Management Plan in accordance with the Act to mitigate
the effect on the environment throughout the life of the mine.

b) In addition to the requirements of the Environmental Management Program, the.
Company shall be responsible for reasonable restoration and rehabilitation of the surface

of Exploration and Mining areas and areas used by the Company and shall be responsible
for the safe disposal of liquid substances, protection of pits and shafts and everything
necessary for the shutdown of mining and treatment operations. The Company shall take

all reasonable measures to control the effects of harmful pollution cdntarhination to the _
extent practicable and~ according -to international environmental standards and that -
stipulated in.the Act, The cost-of such action shall-be included: in the opérating costs. A
reserve fund shall be established at the commencement of mining operation to cover costs

of all such measures. vets

10

”

at all time:
formation or
ded how ever, that the
r Section 78(4) of the Act if they
erately fail to comply with the provisions ws of thes above Article.

b) Government through the Director shall have full access to all mining operations of the
company to observe and monitor operations being conducted and inspect all installations,
a # infrastructure, records, financial and technical and data kept by the company. Such
* _inspection shall be carried out by the Ministry’s Iron Ore Program Management Unit,
~ provided that in exercising such right it shall not interfere with the company’s operations.

—_ c) .The Company shal 1 make available copies of data in their possession Which relate to their
mineral rights. All data or information supplied in accordance with the Act shall remain. 2.
confidential and shall not be-divulged without the prior written consent of the Company

but such consent caithot be unreasonably withheld.

*_ ARTICLE 19 FISCAL REGIME

a) Mining Lease Fee and Surface Rent

e The company shall pay to the Government of Sierra Leone (‘GOSL’) annually in.
advance, a Mining Lease fee for Tonkolili Iron Ore, for each of the two Mining Licences, ~~.
an amount of US$ 500,000 (Five hundred thousand United States Dollars). or its
equivalent in Leones per block per year and for each year. 4

TIO shall also pay to the land owners or lawful occupier through the appropriate local -
authority in which the Mining Lease Area is situated, annually in advance and without
demand an annual surface rent determined by mutual consent pursuant to the Mines and
a Minerals Act 2009. . a = # :

- _b) Rovalties @ San

@) A Royalty at the rate of 3%. (three percent)-of market value as ‘defined under
~ ~> Section 148 Sy obts MMA 2009. -- ==-

Gi) Royalties payable aundet 12169) shall constitute an operating cost of the. company and

shall be allowed as a deductible expense in ascertaining its chargeable income for

income tax purposes, provided that Royalties shall not be credited against or’
considered as part payment of the income tax liability payable to the GOSL

Within a maximum period of 45 (forty five) days after the end of each month’s -
shipments, TIO shall prepare and deliver to the Director of Mines a statement

is
Ve
my ; : a

antity shippe 2d

PE

nonth, together with a statement of the gross sales price ‘free on

Tax Act, 2000) the vessel at the Sierra Leone port or designated load .

shipment after deducting any —_ and Services tax and other similar or

analogous taxes, export duty, levy or excise tax payable to the GOSL or any

department of the GOSL. Upon delivery of such statement, TIO shall pay to the

GOSL the Royalty payable with respect to the minerals covered by the statement.

Every statement of export shall specify the designations and names and address of

% consignees and shall be accompanied by a copy of the export entries certified by
the Commissioner-General of the National Revenue Authority.

: ~ (iv). In-preparing the statement referred to in b (iii) account will be taken of any
adjustment required as a result of amendments or- corrections from prior Periods

cae suche as 's provisional pricing terms or credit notes.. ~~ :

c) Income Tax ~

Bt (i). In the conduct of their activities in Sierra Leone pursuant to this agreement, the
7 Companies shall be liable for income tax upon their chargeable income derived
: from such activities as well as upon any other income of the Companies from a
Sierra Leonean source at a fixed rate of 25% (twenty percent) per annum or at the
prevailing rate applicable to companies generally, as set forth in the Income Tax
Act 2000.

Gi) The Companies in the conduct of their activities in Sierra Leone, pursuant to'this -
agreement, shall not be liable for any minimum taxation. : 7

Gi) Foreign exchange gains and losses arising as a result of the change in exchange
rates between the date of the underlying transaction and the date of settlement of
that transaction will only be assessable or deductible for income tax purposes
once the gain or loss is realised. Unrealised foreign exchange gains and losses
will not be assessable or deductible for income tax purposes. a .

4) Withholding Tax : ‘ ne Re

a The rate of withholding tax that may be payable on dividends or any distribution
paid by any of the Companies to their holding company, or any of their affiliates
or subsidiaries of fellow subsidiaries, of any other shareholder shall be 5% (Five

percent), .

C)

other entity shall be 5% (Five percent).

(iii) The Companies and their nominated contractors shall not be liable to withhold

any taxes on payments to contractors as specified under section 117 of the Income
Tax Act 2000

e) Capital Expenditure Allowances _
@ An initial allowance equal to 40% (forty percent) of the United States Dollar cost
~ of Qualifying Capital Expenditure shall be deductible by the Companies in
. determining the chargeable income of the Companies for the year in which such
Qualifying Capital Expenditure is incurred, with an annual allowance at the rate
of 20% (twenty percent) of the United States Dollar cost of Qualifying Capital =
~ . Expenditure “being deductible in determining ‘chargeable income in each
subsequent y year until the full cost has been deducted.

-Gi) Where an asset which falls within the definition of Qualifying Capital
Expenditure is scrapped, destroyed or sold for less than the balance obtained by
deducting from the cost thereof the aggregate of the initial allowance and the
annual allowances previously granted in respect of that asset, then such balance

7 shall be fully deductible against chargeable income in the form of a scrapping
allowance in the year in which such disposal, destruction or sale occurs.

(ii). Qualifying Capital Expenditure shall comprise:

(2) capital expenditure as set out in the 6" Schedule to the Income Tax Act 2000,
and

(b) capital expenditure on all mining machinery, plantand equipment described in

‘Clause (j)(ii) of this Agreement whether imported or purchased in Sierra

an Leone, as well as all capital expenditure on vehicles,medical equipment,
computers and ancillary equipment, construction and expansion ‘on residential

_ and non-residential buildings, construction * .

other ‘equipment: ancillary to. the Operations. ofthe. ‘Companies as well a8 the Sea

cost-of acquiring orprocuring the transfer of the Mining Lease in respect of
the Mining Lease Area.

(c) Capital expenditure on haul roads, environmental bunds, creek diversions and—

other similar assets. .

1

it Tops: Yh

- = |
7 NV

to

fying Capital Expenditure to its original con

(iv) The cost of restoring Qu
“here such restoration does not result in an increase in the productive capacity of

that asset, shall be deemed to be a repair of such asset and shall be allowable in

full as a deduction against chargeable income in the year in which that cost is

incurred.

(v) . The Companies may, in respect of the whole or any part of their qualifying or
deductible expenditures whatsoever incurred, elect to defer claiming deductions in
respect-of any financial year for capital expenditure allowances thereon and to
claim the initial and/or annual allowance thereon in subsequent financial years

me - ‘(whether or not consecutive) without limit in time until the whole of the

_ expenditure shall have been claimed.

f) Treatment of Losses for Income Tax Purposes

@ There shall be 10 years on the carrying forward by the Companies of losses
. Se incurred (assessable losses) for offset against chargeable income tax in subsequent

~ years.
(ii) There shall be no limitation on the amount of losses that can be utilised to offset
3 - against chargeable income in any year.

jl

2) Specific Deductions for Income Tax Purposes

@ The Companies may claim deduction against chargeable income in an amount. -
\ equal to 100% (one hundred percent) of the following expenditure: -

(a) Actual expenses incurred in respect of environmental and social impact
= : 4 mitigation and/or environmental protection and/or restoration? i

(b) Costs of educating and/or training those persons who are 2 citizens of Sierra

Leone and who are: - - =
_ (i) Full time emplo yees of the Companies: : a ae wiles ae ©
Gi) Not full time ‘employees. of the Companies. but. bonded to. the Companies

‘on cOmpletion of such education and/or training.

rovided that such education and/or training shall:
1. not include primary or secondary education and shall be relevant to =

employment of the trainee concemed,

nN

of the wages of an employee serving
the GOSL;

c) The cost of any scholarships provided by the Companies to citizens of Siera
y p

Leone; and

(d) The costs of opening or making. donations of funds, equipment or goods
~ (including medicines and drugs) to any clinic, health facility or primary,
_ -secondary or tertiary education institution situated in Sierra Leone, whether

solely: for the benefit of the employees of the Company or not.

(ii) | The amount- of interest expense that is deductable“in any year in respect of any
debt obligation incurred by the Companies or their nominated contractors to
produce assessable income will be subject to Section 35 of the Income Tax Act,

2000.

(ii) The cost of acquiring prospecting, exploration or mining licences is deductible in
full in the year of acquisition.

(Gv) Expenditure on removing waste material during the mining process in order to
access the ore body is fully deductible in the year incurred. :

(v) Dividends, interest and management fees paid from one resident Group company
to another are not deductible or assessable in the paying or receiving company

respectively.

(vi) ° Operating expenditure in relation to assets associated with the improvemer it of the
community such as schools, clinics, hospitals, training centres and other similar
assets is deductible i in full in the year incurred. _ 7

(vii) -There shall be no limi th
tickets-in-respect-of the Companies and their nominated contractors’ employees
who leave Sierra Leone on their scheduled fly-in fly-out roistered breaks.

viii) Where assets that are included in the definition of Qualifying Capital Expenditure“
ying $3)

sferred

are transferred between the Companies the value at which they are tra
shall be deemed to be their adjusted cost base.

On

(k)

@

D

ments and books
expressed in United States Dollars.

(ii) All capital expenditure incurred by the
and/or expressed in United States Dollars.

anies shall be stated maintained

Basis of Assessing and Paving Income Tax

Chargeable income and Income Tax payable by the Companies in respect of each year’

shall also be payable in United States

a.

shall be assessed in United States Dollars
dollars. _

“Application of Duties and Charges on Imports

For the duration of this Agreement, the GOSL shall exempt the Companies and their

nominated contractors from all duties and taxes in respect of imports of mining

- machinery, plant and equipment, infrastructure and consumable mining stores as defined

in Schedule’3 of the Mining Lease.

Duties and Taxes on Fuel and Lubricants for Mining and Infrastructure Operations

All imports of fuel and lubricants and usage of fuel and lubricants by the Companies and
their nominated contractors shall be free of any import, customs and excise duties, taxes
or other levies or charges or inspection fees (except as specified in (1)(iii) below) and the
Companies and nominated contractors shall not be liable for any Goods and Services
Taxes or any other similar taxes on consumption or the importation or usage of fuel and

lubricants.

Inspection Fees , . .

(i) With effect from the commencement of the Mining Lease Agreement the
Companies shall appoint an internationally reputable “inspection company
acceptable to the GOSL, at the Companies own expense, for the’ purposes of
inspection of all goods exported by-or on. behalf-of the.Companies. from-Sierr

Leone. - - ; - -

(ii) The Companies shall provide inspection reports to the GOSL on a timely basis. ~

Agreement, be liable for the payment of inspection fees in respect of all goods
imported by or on behalf of it into Sierra Leone at the prevailing rate.

The Companies shall, with effect from the commencement of the Mining Lease-

axes or Fiscal Imposts

any taxes or fiscal imposts, either direct or

ly assumed by the Companies pursuant to the provisions of

(2) Those expressly
the Mining Lease Agreement;

(c) | The payment of Payroll Taxes at the applicable rate;

(d) Payment of Immigration Fees at the applicable rate; and

(e) Minor Taxes, which includes all taxes that are generally applicable to all
corporations on a non-discretionary, non-discriminatory basis, and which

a ges - do not exceed:
ie qd) The equivalent of US$25, 000 in any financial year; and
~ Q@) The equivalent of USS 100, 000 over any five year period.
. Provided.that: :
— 63) In the case of Payroll Taxes, the “applicable rate” shall not exceed Le 500, 000

(or its US Dollar equivalent) per annum per employee for employees who are
ECOWAS nationals and Le 3,000,000 (or its US Dollar equivalent) per annum
per employee in the case of employees who are not ECOWAS nationals for the

first 5 years of this agreement, and
-(ii) ‘In the case of-Immigration Fees (consisting of Residence Permit, Work Permit

and Multiple Entry Visa), the “applicable rate” shall not exceed US$150 (or its
Leones equivalent) per annum per employee for employees who are ECOWAS

. nationals and US$1,000 (or its Leones equivalent) per annum per employee for
- “+ employees who not ECOWAS nationals.

‘(iii) _ If notwithstanding these provisions the Companies or its shareholders, as a result
of either the activities of the Companies or as the result of distributions-or the
other payments made by the Companies to its shareholders, or either of them
becomes liable to pay any taxes pursuant to the laws of Sierra Leone, except for
those expressly assumed by the Companies pursuant to the Mining Lease
Agreement, then the GOSL will, upon demand, hold the Companies harmless in
respect of any payment of taxes made by the Companies, including for-this.
purpose any penalties, fines or interest paid or payable by it in connection

“a therewith, whether for late payment or otherwise. aca
gb (iv). The Companies may, as an alternative to exercising their rights under paragraph
(iii) above, elect to offset any sum otherwise payabl o it urider that provision
then or subsequently due tothe 30SL, under | the pro sions rc

against any mon

of this Mining L Lease Agreement.

(n) Repatriation. Holding and Introduction of Funds ; ents’ a

The Companies and their nominated contractors shall have the right, during the term of
this Agreement, to freely receive, hold in banks of their own choice, wherever located, on

ed contractors shall have the

¢ n currency in designated fo
bank accounts in their n: in Sierra Leone.

Gi) The Companies and their nominated contractors shall be exempt from any
commission, charg: or levy payable on the introduction or investment of funds
from a foreign source into Sierra Leone.

Road User Charges

ight, during the

foreign currency

ce

The Companies and their nominated contractors shall be exempt from road users’ fuel
levy applicable to users generally in respect of diesel consumed by their equipment
provided these are restricted to mining operations and infrastructure

Good and Services Tax (GST)

The Compan nies and their nominated contractors shall be exempt from! goods and services

“taxes as provided for’ in the Goods and Services Act 2009 ~

Port. Harbour Dues or Free and Stevedoring Charges

(63) Notwithstanding the provision of the various Sierra Leone Ports Authority
(SLPA) Acts, the Companies shall be exempt from all port, harbour, loading and
unloading dues or fees and stevedoring charges that may be levied by the SLPA in
relation to the operation of the Company built and operated Ports/Jetties (whether
at Lungi and/or Pepel or elsewhere in Sierra Leone) and the Offshore Loading
facility, including operations of the Companies, with the exception of the

following:

(1) -Pilotage Fees or Charges for movements of vesséls within the SLPA -
controlled navigation areas.

(2) Safety and Inspection Fees

(3) Charges levied at the Ports owned and operated by the SLPA for loading
and Unloading Cargo or Goods in the normal course of their business

4 operations. ~

(i) The liability of the Companies under the provisions of -this Clause is in
substitution for and not in addition to any liability that~might otherwise be
imposed, either hereto before or hereafter, on its carrie agents and whether by
the Sierra Leone_Ports Auth hority or any other _public body” in tespect of the. _

~ aforementioned ‘matters. = . : 7

(iii) In the event that.SLPA: or any other responsible public body fails to provide any
of the services for which the Companies and their nominated contractors are
required to pay port charges, harbour dues and any other amounts pursuant to this .-
Clause, including, but not limited to, positioning and lighting.of buoys, and the_
Companies and their nominated contractors thereby incurs arly cost or expenses in
providing or obtaining such services, the Companies and their nominated
contractors shall be entitled to deduct such cost and expenses from any amounts

_@

_ (u)

- Environmental and Social Proteetion and Impact Mitigation

ble to the Sierra Leone Port Authority or any other put

it to this Clause.
ty Development Fund and Additional Rovaltv payments

TIO shall make tax deductible p

ayments to the Community Development Fund as
provided for under Section 139 (4) of the

@ MMA 2009.

Environmental and Social Protection and Impact Mitigation

TIO shall make tax deductible payments, quarterly in arrears, to an Environmental and
Social Protection and Impact Mitigation Fund in the amount of at least 0.1% (one-tenth
of one percent) of gross sales in United States Dollars or its Leone equivalent. The fund
shall be managed and controlled by the management of the Company and shall be applied
as neceSsary for the purposes set out in Article 17 of the Mining Lease Agreement.

The Companies or-their nominated contractors will only be required to place all or part of

an insurance policy with a local insurance company to the extent that ‘the local insurance «i
- companies are able to meet the credit ratings or other requirements that may be required

‘by the providers of finance to the Companies or nominated contractors and/or where such

insurance can be supplied on a competitive basis in terms of price, quality and other

delivery terms.
National Social Security and Insurance Trust - NASSIT

(@) In respect of their expatriate employees working in Sierra Leone, the Companies or
their nominated contractors are not required to make the required company
contributions to the National Social Security and Insurance Trust.

(ii) Expatriate employees working Sierra Leone and employed by the Companies or their
nominated contractors are not required to make the required employee contributions

to the National Social-Security and Insurance Trust

Joint Review

the Companies will conduct a joint re
(Fiscal) of this-Agreement.every five (5) years fom the date of ratification by Parliament io
of this Agreement or in the event, during intervening periods prior to the expiry of the
said five (5) years, the market conditions change so significantly as to necessitate a ;
review without which the normal operations of the Companies, including their cash flow 7
and/or longer-term viability, may be materially adversely affected. Any resulting change . _—
from such joint review will require the mutual consent of the GOSL and the Companies.

co

ARTICLE: 21. HEALTH AND SAFETY

- a) -' The Company places a premium on the health and safety of its employees and that of the
public. and shall comply with all health and safety laws, regulations andl standards that are
generally applic able in Sierra Leone.

Ce b) -The Company shall ensure the health and safety of all employees in all its operations;
. - should the event arise when employees have to take precautions under Sections 142 and
* 143(b), it should be-done with due regard to their obligations as employees.

ARTICLE: 22. INTERPRETATION AND ARBITRATION ~

The Government and the Company shall in good faith endeavour to reach an amicable
settlement of any dispute which may arise between the parties in respect of the
performance, enforcement, execution and interpretation of the terms of this Agreement.

: In the event the parties are unable to reach an amicable settlement such dispute shall be
settled in accordance with procedures available in Sierra Leone for the settlement of such
disputes provided that at the instance of either party, any such dispute may be submitted
to arbitration for settlement in accordance with the rules of procedures for arbitration of
the *United Nations Commission of International Trade Law or in accordance with any .
international machinery for settlement of investment disputes agreed between the parties.
For avoidance of doubt, the Government hereby waives its right of sovereign immunity in
respect of the arbitration process and the enforcement of the arbitrator’s award.

<7 ARTICLE: 23. FORCE MAJEURE . sia

A failure or delay in performance by either the Company or th cr ertiment to fulfil any_
obligation under this Agreement shall be excused if and t such no
performance is caused by Force Majeure. The period of such delay or failure, together _
with such period as may be necessary for the restoration of any damage done during such

delay shall be‘added to the periods fixed in the term of this Agreement and the Licenses
issued under the Agreement.

civil commotion
blockade, qu:
ARTICLE: 24. TERMINATION

a) The Company shall have the right to terminate this Agreement at any time by ¢
less than 180 days to the Government to that effect.

b) The GOSL may suspend or terminate the Agreement in accordance with Section 52 and
~ §3-of the Mines and Minerals Act, 2009.

~~": ARTICLE: 25. “GOVERNING LAW

This 's Agreement “shall be governed- by the Laws of the Republic of Sierra Leone and such
* rules of international law as may be applicable.

ARTICLE: 26. REVIEW

The parties agree and acknowledge that this Agreement was made on the basis of the
laws and conditions prevailing at the date of the conclusion of negotiation of this
Agreement. Subsequently where a party considers that there is a sig
' affecting the economic balance of the Agreement the party affected hereby sha
the other party in writing of the claimed change and request renegotiation and th
shall thereupon renegotiate. oy

ARTICLE: 27. AMENDMENT

In the event the Government and the Company eutually agree to amend any of the
provisions of the Agreenient, such amendment may be effected by agreement between
the parties that is evidenced in writing. Any such amendment shall take t without
further ratification by Parliament except to the extent that it may | beinconsistent with any
law in force. -

ARTICLE: 28. GOVERNMENT PROTECTION AND-ASSISTANCE -

Government and her agencies shall support this Agreement and shall take no action 7
which prevents or impedes the due exercise and performance of rights and obligations of .
the Company and will also renderall reasonable assistance to enable the Company
accomplish its objectives in the best and most efficient manner and enjoy i s and
privileges under this Agreement. The Government shall procure all relevant public bodies

ARTICLE: 29. GOVERNMENT WARRANTIES

The Government hereby represents and warrants to the Company that:

2)

qd)

oo)

a)-

No part of the interest of the Company or its subsidiaries shall be expropriated
by the Government without prompt payment of fair and reasonable
compensation in such amount or amounts as shall be determined by agreement
in accordance with the Constitution of Sierra Leone;

The GOSL shall have the right to acquire equity of the company in accordance
with Section 102 of the Mines and Minerals Act, 2009. '

Shareholders of the Company or its subsidiaries shall not be compelled by law
to cede_any interest that they may have in the capital of the company to any
other pet: on whether wholly or in part without adequate compensation;

During the existence of the Mining Lease and/or this Agreement, no person has,
and/or shall have any mineral rights (as defined in the Act), rights or interests in
respect of any minerals located over, under or upon the Mining Lease Area or
to any improvements thereto and generally agrees to indemnify the Company
against any and all loss or damage arising out of or in connection with any
or claim inconsistent with any such warranties

The Company shall peaceably enjoy and without interruption by the
Government or by any other person or persons claiming or un the
Government or in trust for it, have the right during the term of the Mini
Lease and/or this Agreement to explore for and mine iron ore and associated _
minerals and that no other person or entity shall have the right to engage in any
prospecting, exploration or mining operations, or any other activities on, above
or below the surface, in the Mining Lease la during the term of this Mining

Lease.

“All orders, “approy
Government.or any other representative of Government and the Company shall be

in writing and the contracting parties shall not under any circumstances be
permitted to allege or to reply upon any oral order, approval, declaration, notice or

communication from the Government to the Company any such written notice, etc ~

from the Government to the Company shall be delivered to’ the representative of

the Company in Freetown.

”

7 For-and on behalf of the Government of the Republic of Sierra Leone

For and on behalf of African Minerals Limited |

Peeuwe. CHALE AA ~

SCHEDULE 1

SCHEDULE 1: MINING LEASE AREA

Below is a description of the boundaries of the Tonkolili Mining Lease Area which constitutes
part of this Agreement.

All that piece or parcel of land situate lying or being within (29N Grid Zone Ferengbeya Area),

= _ in the Diang Chiefdom in the Koinadugu District, Kalansongoia, Samaia Bendugu and Kafe
_ Simira Chiefdoms in the Tonkolili District, Northern Province in the Republic of Sierra Leone,

whose dimensions are defined or bounded as follows: ;

-. / BeaconID | UTMX UIM Y ZONE DATUM
AQ) ~ 209995.6 i 1012091.0 | 29 WGS84
BO) | 214991.0 | 10120940 an Woss4
CG) | = 2199891 —7012096.0 2 | WGS84
: DG) 219991. | 1004083.0 39 WSS
BG) | Tisisi7 | 10040960 | 28 «|W :
FG) i 2132917 | 9985962 a Co
- G7) | 212391.7 | 997096.2 29 | WGS84 | .
ee =) i a .
18) 79g951.8 | 9900963 |. 29° | = WGS84
=>" Tap | 1003096.0- aa : WES

SCHEDULE 24

MINING LICENCE NO, ML 014/10

A

26
uf
kYy \\ \
- VA SS

MINING LICENCE NO. ML 013/10

27

SCHEDULE OF MINING I
— AND CONSUMABLES ELIGIBLE
“ TAXES

MACHINERY, RAIL AND PORT, PLANT, EQUIPMENT
TO IMPORTATION FREE OF DUTIES AND

IP ed. All machinery, plant, housing, buildings and equipment useful to and used by the ~
ee Companies in clearing lend, removing minerals from Jand and transporting, separating,
aa processing, handling arid packaging such minerals for sale, including, without limitation

g and processing, dredges, barges, tow boats, pumps,

and separating equipment, locomotives, .locomoti
ignaling equipment, railway sleepers, rail

steel,- permanent Way, power generating and distributing equipment, cranes, lorries; road’

_, building equipment, four-wheel drive vehicles used in and ancillary to mining operations

. offroad haulage vehicles, earthmoving’ v es and equipment, minerals stores and -
packaging facilities together with accessories, spare- parts, fuels, oils,. lubricants

-explosives and appliances for use and used exclusively with any of the foregoing

_construction materials for min:
piping,’ screens, concentrati
~ + engines, rail wagons and rolling-stock, railway

aq

tv

{ Other equipment such ‘as° surveying equipment, leboratory equipment, computers,
printers, plotters, software, communications ent and similar equipment used by
the Companies in relation to their mining operations; ree

= . \ 3 : ‘a
L -a. .. Prefabricated fixtures, not inc! iiding or building material
“purpose vehicles such as dumpe: trucks for use in. mi
- ‘b. Machinery consisting of 2 combination of moving parts and mechanical elements,
a which may be put in motion by physical or mechanical force.
E ca

For.the duration of this Agreement, the Companies and their nominated contractors shal
have the right to import into Sierra Leone the whole of their requirements. for fuel and
lubricarits; other than‘petrol and kerosene, from such supp

conditions as it may determine, provided that the Companies and

=

2 Leone-where such fizel can be-supplied -oma:comp

may purchase fuel: in-Si

